[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 1, 2006
                               No. 05-16723                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D. C. Docket No. 05-02978-CV-CAP-1

RANDAL HAWLEY,

                                                             Plaintiff-Appellant,

                                    versus

BOARD OF REGENTS OF THE UNIVERSITY
SYSTEM OF GEORGIA,
d.b.a. The Georgia Institute of Technology,

                                                           Defendant-Appellee.


                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                             (November 1, 2006)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Randal Hawley appeals the dismissal for frivolity of his employment
discrimination claims, on the basis that those claims were barred by the doctrine of

res judicata, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). Hawley argues that there

was no res judicata bar to his complaint because he lacked a full and fair

opportunity to litigate the issues in his previous employment discrimination suit,

and thus, there had been no “final judgment on the merits” of that case. We have

reviewed the record and are satisfied that Hawley’s complaint merely restated

claims that already had been adjudicated in a previous action and did not properly

raise any new causes of action. Accordingly, the district court did not abuse its

discretion by dismissing his action.

      AFFIRMED.




                                          2